Citation Nr: 1434086	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

In March 2012, the issue was remanded for additional development.  As discussed below, another remand is necessary.

In February 2014, the RO granted service connection for inflammation of the bilateral posterior tibial tendons and denied service connection for bilateral hallux valgus.  While no notice of disagreement (NOD) is contained in either the paper or electronic claims folders, the electronic claims file does include a May 2014 letter showing that the RO acknowledged receipt of an NOD and was administratively processing the matter.  As such, this matter is not currently before the Board and will not be further addressed as the record indicates that it is being processed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2014 statement, the Veteran's representative submitted a timely request for an in-person hearing before a Decision Review Officer (DRO).  Therefore, a remand is necessary to afford her the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a DRO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



